Citation Nr: 0730336	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  06-32 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1964 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for bilateral pes planus (claimed as flat 
feet), a low back condition, and a cervical spine 
condition/compression fracture.  

In July 2005, the veteran filed a notice of disagreement 
(NOD).  In March 2006, the veteran testified before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  A statement of the case (SOC) was 
issued in October 2006 which continued the denial of the 
claims.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2006. 

In June 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, the veteran submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence. The 
Board accepts that evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  There is no competent evidence establishing that the 
veteran has current bilateral pes planus; no such disability 
was present in service and the record contains no competent 
medical evidence or opinion establishing a medical nexus 
between any current pes planus disability and service.

3.  No mild chronic lower back strain was present in service, 
and the only medical opinion evidence on the question of a 
medical relationship between the veteran's current mild 
chronic lower back strain and service weighs against the 
claim.

4.  The service medical records do not show any complaints or 
treatment for a cervical spine disability and the competent 
medical evidence preponderates against a finding that any 
cervical spine disorder was incurred or permanently made 
worse by service or any occurrence or event therein.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

3.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1131, 1153, 5103, 5103A, 5106, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2005 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claims.  Clearly, this letter meets Pelegrini's content of 
notice requirements, as well as the VCAA's timing 
requirement.

Regarding the Dingess/Hartman decision, the Board notes that 
the veteran has not been provided general information as to 
the RO's assignment of disability ratings or effective dates; 
however, as the decision herein denies the claims for service 
connection, no disability rating or effective date is being, 
or is to be, assigned; hence, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman, and the Board will proceed with its review.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from the VA Medical Center (VAMC) in Salem, 
Virginia dated from May 2002 to March 2006.  Also of record 
are the transcripts of the veteran's DRO and Board hearing 
testimony, as well as various written statements submitted by 
the veteran and by his representative, on his behalf.  The 
Board notes that the RO also unsuccessfully attempted to 
obtain treatment records from the Salem VAMC dated from 1968 
through 1972.  In the claims file, the RO has documented its 
unsuccessful efforts to obtain such records.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v.  
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet.  
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Pes Planus

Initially addressing the question of a current disability, 
the Board notes that the record contains no evidence of a 
current diagnosis of pes planus or flat feet.  The Board 
notes, however, that pain, alone, without evidence of 
underlying pathology, does not constitute competent evidence 
of a disability for VA purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  The Board also notes that most 
recently, the report of an April 2006 VA examination 
indicated that the veteran said he had problems with his 
feet, including tenderness and inflammation of the left foot 
in 2004 and of the right foot in 2005.  He also was treated 
by a physician for gout since 1984.  A November 1994 VA 
examination report made no observations or findings regarding 
the veteran's feet.  This evidence supports a finding that 
the veteran has no current bilateral pes planus disability.  
Thus, since the medical evidence of record does not include a 
current diagnosis of bilateral pes planus, service connection 
must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.

In reaching the above conclusion, the Board has not 
overlooked the veteran's testimony before the DRO in March 
2006 or before the undersigned in June 2007.  However, even 
service medical records do not reflect the presence of 
bilateral pes planus during the veteran's period of active 
service.  Service medical records show treatment in service 
for some foot problems, including a May 1964 notation that 
refers to the skin of the plantar aspect of the veteran's 
feet.  The veteran also testified that he once in service 
dropped a reel of cable on his feet and injured his toes 
because his back gave out.  (Board hearing at pp. 7-8).  
However, the report of his November 1966 discharge 
examination does not show any abnormalities of the feet.

A December 2005 VA treatment record for pain in his right 
foot and ankle reveals that the veteran denied any other 
significant past medical history.  The Board observes that 
this would include pes planus.  January and March 2006 VA 
outpatient treatment records note that the veteran wore his 
shoe inserts, but otherwise VA outpatient and private 
treatment records fail to show treatment for and diagnosis of 
bilateral flat feet.  

Further, there is no competent and persuasive evidence of a 
nexus between any foot disability-to include pes planus-and 
service.  There is no persuasive medical opinion to support 
the claim.  While the veteran testified to complaints of 
burning and itching feet in basic training because he wore 
combat boots and heavy black socks (DRO hearing at pp. 13-
14), his hearing testimony and written statements, and those 
offered by his representative on his behalf--to whatever 
extent these assertions are being offered on the medical 
nexus question--the Board points out that questions of 
medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As a layperson is without the appropriate medical 
training and expertise, none is competent to provide a 
probative opinion on a medical matter.  See Bostain v.  West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
any lay assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for bilateral pes planus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 

B.  Low Back

Addressing the question of a current disability, the Board 
notes that the report of an April 2006 VA examination reveals 
that the veteran has a diagnosis of mild chronic lower back 
strain.  While this evidence supports a finding of a current 
low back disability, the claim must, nonetheless, be denied 
on the basis of medical nexus.

The Board also notes that there is no medical evidence of 
record that the veteran's low back disorder was a pre-
existing condition.  The veteran's representative contends 
that the veteran's low back disorder originated in the same 
automobile accident that led to his compressed fracture of 
the cervical spine.  (Board hearing at p. 4).  However, the 
veteran's December 1963 pre-induction physical examination 
report does not note any back abnormalities.  Service medical 
records do not show a chronic lower back condition in 
service.  A November 1965 notation reveals recurrent pain in 
the lower back, but no spasms and full range of motion.  The 
veteran testified that forced marches while carrying full 
gear caused his recurrent low back pain, but he also 
testified that he had no low back problem before service 
related to his pre-service automobile accident.  (Board 
hearing at pp. 6, 9-10)  Pain, alone, without evidence of 
underlying pathology, does not constitute competent evidence 
of a disability for VA purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  Further, the report of the veteran's 
discharge examination of November 1966 does not show any back 
abnormalities.

In addition, there is no competent and persuasive evidence of 
a nexus between any back disability and service.  There is no 
persuasive medical opinion to support the claim.  
Significantly, the Board notes that the only competent and 
persuasive medical opinion to directly address whether there 
exists a medical nexus between his current low back 
disability and service weighs against the veteran's claim.  
The April 2006 VA examiner, after a review of the claims 
file, opined that the veteran's current low back disability 
is less likely than not related to service.  He said that 
there is no indication in the medical evidence of record that 
the veteran's mild chronic low back strain was caused or 
aggravated by any injury while he was on active duty.  The 
examiner stated that there was no evidence of continuity of 
care after the veteran's November 1965 visit for lower back 
problems and there was no evidence of any back problems on 
his separation physical examination.

The Board finds that the April 2006 examiner's opinion 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the veteran's hearing testimony and statements, and those 
offered by his representative on his behalf.  However, to 
whatever extent these statements are being offered on the 
medical nexus question, the Board points out that questions 
of medical diagnosis and causation are within the province of 
medical professionals.  Jones, 7 Vet. App. at 137-38.  As a 
layperson is without the appropriate medical training and 
expertise, none is competent to provide a probative opinion 
on a medical matter.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen, 10 Vet. App. at 186 ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  Hence, any lay assertions in this regard have 
no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for a low back disability must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

C.  Cervical Spine

The veteran contends that he had a pre-existing disability of 
the cervical spine upon entrance into active service, and 
that this disability was aggravated during service.  

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002) (emphasis added).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  

In this case, there was a notation of a compression fracture 
of the cervical spine in 1958 on the Report of Medical 
History obtained in December 1963 during induction into 
service.  However, the Report of Medical Examination obtained 
on the same day found that the veteran's spine was normal, 
and did not record a cervical spine disability.  Therefore, 
as the cervical spine condition was noted on the history and 
not the examination report, the veteran is entitled to the 
presumption of soundness.  The Board notes that regardless of 
whether or not the cervical spine disability existed prior to 
service, entitlement to service connection is not 
established.  

The veteran's service medical records do not reflect any 
complaints of, or treatment for, the cervical spine.  
Further, the separation examination of November 1966, and a 
note in the service medical records concerning waiver of a 
separation examination in January 1967, are negative for any 
reference to neck problems, let alone the compression 
fracture of the cervical spine, except for the physician's 
note of no complaints concerning a past history of fractured 
cervical vertebra.  The service records do reveal treatment 
for other disorders, but neck problems are not delineated at 
those times either.  The initial post service evidence of a 
cervical spine disability is dated many years after discharge 
from service, and there is no evidence of a relationship 
between the current cervical spine disability and active 
service.  The Board concludes that the veteran did not incur 
a cervical spine disability during service.  

The service medical records do include the reference to the 
cervical spine disability on the medical history obtained at 
induction.  The veteran testified that he wore a neck brace 
for four to six months after an automobile accident in 1958 
or 1959, that he was inducted into service roughly five years 
from the date of the accident, and that he did indicate to 
the Army that he had a pre-existing cervical spine condition 
with a compression fracture.  (Board hearing transcript at p. 
5).  Therefore, for the sake of argument, the Board will also 
consider whether or not any pre-existing cervical spine 
disability may have been aggravated during service.  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b).  

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (holding that the presumption of aggravation created 
by § 3.306 applies only if there is an increase in severity 
during service); Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  In addition, "[t]he usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service-connected 
unless the disease or injury is otherwise aggravated by 
service."  38 C.F.R. § 3.306(b)(1).

The General Counsel has held that 38 C.F.R. § 3.306, which 
provides that aggravation may not be conceded unless the pre-
existing condition increased in severity during service, is 
not inconsistent with 38 U.S.C.A. § 1111, and properly 
implements 38 U.S.C.A. § 1153.  VAOPGCPREC No. 3-2003 (July 
16, 2003) (Precedent Opinion of the VA General Counsel).

The Court has consistently stated that "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999).

The veteran maintains that while he told the military about 
his compression fracture of the cervical spine upon entry 
into service that disorder became worse over the course of 
his military service.

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  If there is 
no increase in the disorder shown during service, there is no 
aggravation.

The probative and competent medical evidence of record 
clearly demonstrates that any pre-existing cervical spine 
disability was not permanently aggravated during military 
service, or made worse even on a temporary basis.  See 
VAOPGCPREC 3-2003.  The service medical records are entirely 
negative for evidence of complaints of, or treatment for, a 
cervical spine disability.  The post service medical records 
do not show treatment for a cervical spine disability until 
many years after discharge.  There is no competent medical 
opinion that states both that the veteran's cervical spine 
disability existed prior to service and that it sustained a 
permanent increase in severity during service.  Therefore, 
there is no medical evidence to show that a pre-existing 
cervical spine disability was aggravated during service.  

The Board recognizes the veteran's sincerity, but 
nevertheless, in this case, the veteran has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
his cervical spine disorder and his active military service.  
See Routen, 10 Vet. App. at 186 ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then the evidence 
preponderates either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).

The Board further concludes that the competent medical 
evidence of record preponderates against the veteran's claim 
of entitlement to service connection for a cervical spine 
disability.  As noted above, it is not shown to have been 
incurred during service, nor is it shown that any pre-
existing disorder was aggravated by service.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for a low back disability is denied.

Service connection for a cervical spine disability is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


